Case 2:20-cv-03447-SB-GJS Document 46 Filed 12/07/20 Page 1 of 2 Page ID #:966



   1
   2
                                                        December 7, 2020
   3
                                                            VPC
   4
                                                          JS-6
   5
   6
   7
   8                      UNITED STATES DISTRICT COURT
   9                     CENTRAL DISTRICT OF CALIFORNIA
 10
 11 STARSTONE SPECIALTY                          Case No.: 2:20-cv-03447 SB (GJSx)
 12 INSURANCE COMPANY,                           ORDER OF DISMISSAL
 13         Plaintiff,

 14         vs.

 15 HEALTH  CARE INDUSTRY
    LIABILITY RECIPROCAL
 16 INSURANCE COMPANY,
 17               Defendants.

 18 HEALTH CARE INDUSTRY
 19 LIABILITY RECIPROCAL
    INSURANCE COMPANY,
 20               Counterclaimant,
 21       vs.
 22 STARSTONE SPECIALTY
 23 INSURANCE COMPANY,
 24         Counter-defendant.

 25
 26
 27
 28

                                             1
Case 2:20-cv-03447-SB-GJS Document 46 Filed 12/07/20 Page 2 of 2 Page ID #:967



   1        Based on the stipulation of Plaintiff and Counter-defendant StarStone
   2 Specialty Insurance Company (“StarStone”) and Defendant and Counterclaimant
   3 Health Care Industry Liability Reciprocal Insurance Company (“HealthCap”), this
   4 action, including both StarStone’s Complaint and HealthCap’s Counterclaim, is
   5 hereby dismissed with prejudice in its entirety.
   6
   7        IT IS SO ORDERED.
   8
            Signed this 7th day of December, 2020
   9
 10
                                            UNITED STATES DISTRICT COURT
 11
 12
 13                                         By:
                                                  The Honorable Stanley Blumenfeld Jr.
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                  2
